El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
Los recursos de autos requieren que determinemos si la Junta de Apelaciones para el Sistema de Administración de Personal posee jurisdicción exclusiva sobre las reclama-ciones salariales de los empleados municipales, en virtud de la Ley de Municipios Autónomos del Estado Libre Aso-ciado de Puerto Rico de 1991. En ambos, el Municipio de Guaynabo cuestiona las decisiones del entonces Tribunal Superior de que no procedía desestimar las reclamaciones instadas al amparo del procedimiento sumario de la Ley Núm. 2 de 17 de octubre de 1961 (32 L.P.R.A. secs. 3118-3132). Revocamos.
I
Empleados del Municipio de Guaynabo (en adelante el Municipio) presentaron querellas para la reclamación de salarios, en las cuales alegaban que el Municipio les adeu-daba dinero en concepto de las horas extras, las horas de almuerzo, el séptimo día y los días feriados. En una quere-lla un empleado reclamaba $45,911.04 y otro, $212,910.88. En la segunda querella se reclamaba la suma de $75,000. *261Los empleados indicaron que se acogían al procedimiento sumario establecido en la Sec. 1 de la Ley Núm. 2, supra, según enmendada, 32 L.P.R.A. sec. 3118.
Después de contestar ambas querellas, el Municipio presentó una moción de desestimación en cada uno de los casos. Alegaba que procedía desestimar por razón de que los empleados municipales no habían agotado los remedios administrativos o, en la alternativa, por virtud de lo dis-puesto en la Regla 10.2(1) y (5) de Procedimiento Civil, 32 L.P.R.A. Ap. III.
El tribunal de instancia denegó las mociones de deses-timación por fundamentos idénticos. Dictaminó que si bien la Junta de Apelaciones del Sistema de Administración de Personal (en adelante J.A.S.A.P) es el organismo apelativo a quien corresponde atender las reclamaciones en cuestión, “por excepción a la doctrina de agotamiento de remedios y por radicarse la presente acción bajo el Código de Enjuicia-miento Civil[,] 32 L.P.R.A. secs. 3118 y ss. (1990)”, procedía denegar la desestimación. Resolución de 24 de marzo de 1994, pág. 1. Según el tribunal:
En el caso de autos, tomando como base los fundamentos esbozados en relación a el [sic] carácter sumario de las recla-maciones de salario hechas al amparo del Código de Enjuicia-miento Civil, este Tribunal entiende que el requerir que se ago-ten los remedios administrativos puede ser inútil debido a la dilación excesiva de los procedimientos, principio que está en total discordia con el propósito de las secciones 3118 y siguien-tes, bajo las cuales se radicó la presente acción. Resolución de 24 de marzo de 1994, pág. 4.
Ante nos, el Municipio aduce que el foro de instancia se equivocó, puesto que el caso debía ventilarse ante el foro administrativo y no era de aplicación al caso de autos nin-guna de las excepciones dispuestas en la ley.
Por su parte, los empleados municipales sostienen que la base legal para su reclamo es la propia Constitución, Art. II, Sec. 16, L.P.R.A., Tomo 1; que J.A.S.A.P. no tiene jurisdicción primaria exclusiva en relación con una causa *262de acción de un empleado municipal sobre horas extras, y que la existencia de un procedimiento sumario mediante el cual se acelera el trámite judicial en casos de salarios hace innecesario y fútil el procedimiento adjudicativo ante la agencia administrativa.
HH HH
Antes de discutir el problema de carácter jurisdiccional que plantea la reclamación de los empleados municipales, debemos comenzar aclarando la naturaleza propia del re-clamo y el remedio —pago en efectivo— solicitado. En el caso de autos las reclamaciones de los empleados munici-pales giran en tomo a la compensación por los trabajos realizados durante horas extras, horas de almuerzo y días feriados.
El derecho al pago de horas extras trabajadas tiene su sustrato fundamental en una disposición constitucional. La Sec. 16 del Art. II de la Constitución, supra, ed. 1982, pág. 327, dispone que “[s]ólo podrá trabajarse en exceso de este límite diario [de ocho horas], mediante compensación extraordinaria que nunca será menor de una vez y media el tipo de salario ordinario, según se disponga por ley”. En el caso del sector privado, la Ley Núm. 379 de 15 de mayo de 1948, conocida como Ley sobre Horas y Días de Trabajo, 29 L.P.R.A. sec. 271 et seq., regula esta materia a nivel estatutario. Sin embargo, en el ámbito público, los empleados estatales y municipales están taxativamente excluidos del alcance de la ley. 29 L.P.R.A. sec. 285.
Ya antes habíamos resuelto sobre la procedencia de un reclamo de horas extras trabajadas por un empleado municipal. En Municipio de Guaynabo v. Tribunal Superior, 97 D.P.R. 545, 549 (1969), dispusimos que no existe “razón alguna para que los trabajadores de los gobiernos *263municipales no gocen de la protección constitucional de la jornada legal, al igual que lo gozan los trabajadores del Gobierno del Estado Libre Asociado”. Más recientemente, en Rodríguez Cruz v. Padilla Ayala, 125 D.P.R. 486 (1990), tuvimos que atemperar lo anterior con lo resuelto en A.D. Miranda, Inc. v. Falcón, 83 D.P.R. 735 (1961), en el sentido de que la protección constitucional no protege a todo el que trabaja, sino a la “gran ‘masa trabajadora que por razón de especial desvalimiento históricamente ha necesitado’ aun-que no siempre ha recibido ‘protección social’ ”. Rodríguez Cruz v. Padilla Ayala, supra, pág. 521. En este último caso, el empleado municipal en cuestión dirigía y administraba una división de la Rama Ejecutiva municipal, por lo que resolvimos que no estaba protegido por lo dispuesto en la Sec. 16 del Art. II de la Constitución, supra.
Aunque los empleados municipales reclaman el pago en dinero de las horas extras trabajadas, tal pretensión debe atenderse a la luz de las normas sobre la concesión de beneficios dentro del sistema de personal público. En términos generales y sujeto a las disposiciones aplicables de la Ley Federal de Normas Razonables del Trabajo, 29 U.S.C. sec. 207, tanto los empleados estatales como los municipales no gozan de un derecho a recibir paga en efectivo por las horas extras trabajadas. Autoridad de Comunicaciones v. Tribl. Superior, 87 D.P.R. 1 (1962). En cam-bio, los empleados públicos tienen derecho a recibir una licencia compensatoria por el tiempo extra trabajado. En Autoridad de Comunicaciones, supra, págs. 10-11, expresamos que este tipo de reglamentación
... no tiene el alcance que parece atribuírsele de privar a un empleado público de reclamar horas extraordinarias por servi-cios prestados. Todo cuanto estatuye es una forma especial para la compensación de estas horas extras, o sea, mediante licencia compensatoria. La explicación para esta medida obedece sin duda a las obvias limitaciones presupuéstales dentro de las cuales se tiene que desarrollar la obra de gobierno y a la impo-*264sibilidad de predecir cuándo las necesidades del servicio público requerirán el trabajo de horas extras.
De esta manera, la licencia compensatoria constituye “una forma de pago” de las horas extras trabajadas. Por lo común, esta es la misma forma de pago que se utiliza para compensar el trabajo realizado durante días feriados o du-rante la hora de tomar alimentos.
H-i HH HH
En su resolución, el tribunal de instancia determinó que era a J.A.S.A.P. a quien correspondía atender en primer lugar la reclamación. Parecería, entonces, que lo único que se habría de resolver es si erró al no desestimar la acción judicial y así permitir que la controversia se dilucidara a nivel administrativo. La correcta solución de la controver-sia de autos requiere, sin embargo, una explicación en tomo a la jurisdicción del foro administrativo para adjudi-car la reclamación de autos.
A. Al adoptarse en 1975 la Ley de Personal del Servicio Público de Puerto Rico, Ley Núm. 5 de 14 de octubre de 1975, según enmendada, 3 L.P.R.A. sec. 1301 et seq., los municipios fueron integrados al Sistema de Administra-ción de Personal como Administradores Individuales y, en tal carácter, se les impuso la obligación de adoptar una reglamentación que reconociera el derecho de los emplea-dos a la compensación “por el trabajo realizado fuera de la jornada regular de trabajo”. Sec. 5.14 (3 L.P.R.A. sec. 1354(6)). De igual manera, los demás aspectos relaciona-dos al horario y la jornada de trabajo serían regulados por cada municipio. Sec. 5.17 (3 L.P.R.A. sec. 1357).
En cuanto a las controversias que pudieran surgir a raíz de lo dispuesto en los reglamentos de cada municipio, la jurisdicción apelativa correspondía a J.A.S.A.P. Sec. 7.14 (3 L.P.R.A. sec. 1394(1)). “El texto de la ley claramente esta-blece su jurisdicción apelativa a nivel administrativo con *265funciones cuasi judiciales.” (Énfasis en el original.) Aulet v. Depto. Servicios Sociales, 129 D.P.R. 1, 25 (1991). Bajo la Ley de Personal del Servicio Público de Puerto Rico, este foro administrativo era el llamado a revisar las acciones o decisiones de los municipios relacionadas con los regla-mentos adoptados. Díaz Marín v. Mun. de San Juan, 117 D.P.R. 334 (1986); Delgado Rivera v. Alcalde de Carolina, 109 D.P.R. 5 (1979).
El esquema legal descrito sufrió variaciones al ser adop-tada la Reforma Municipal en 1991. Mediante la Ley Núm. 81 de 30 de agosto de 1991, conocida como Ley de Munici-pios Autónomos del Estado Libre Asociado de Puerto Rico de 1991 (21 L.P.R.A. sec. 4001 et seq.), los municipios que-daron fuera del sistema de personal central. Dejaron de ser Administradores Individuales y se dio paso a la creación de un sistema autónomo para la administración del. personal municipal. Art. 12.001 (21 L.P.R.A. sec. 4551). El Capítulo 12 de la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991 comprende todo lo concer-niente al funcionamiento de un sistema de personal res-ponsivo a las necesidades particulares y a la estructura administrativa de los municipios. Ajuicio de algunos, es “la legislación de recursos humanos más importante de los úl-timos dieciocho años”. A.N. Caballero Fuentes, El sistema de personal municipal establecido en el Capítulo XII de la Ley de Municipios Autónomos, en L. Santana Rabell y M. Negrón Portillo, La reforma municipal en Puerto Rico: re-tos y oportunidades, Río Piedras, Escuela de Administra-ción Pública, U.P.R., 1993, pág. 138.
Entre las disposiciones que regulan el sistema de personal municipal se presenta el derecho al disfrute de los días feriados. Art. 12.016(a), 21 L.P.R.A. sec. 4566(a). De otro lado, las horas extras y los períodos de almuerzo se rigen por lo dispuesto en cuanto a la jomada de trabajo en el Art. 12.021 (21 L.P.R.A. sec. 4571):
El municipio administrará lo relativo al horario, a la jornada *266de trabajó y a la asistencia de los empleados conforme a la reglamentación que adopte. La jornada regular no excederá de ocho (8) horas diarias ni de cuarenta (40) horas semanales. Se concederá a todo empleado una (1) hora para tomar alimentos durante su jomada regular diaria.
Cuando los empleados presten servicios en exceso de su jor-nada de trabajo diaria o semanal, en sus días de descanso, en cualquier día feriado o en cualquier día que se suspendan los servicios por ordenanza municipal, tendrán derecho a recibir licencia compensatoria a razón de tiempo y medio y pago en efectivo según dispuesto en la Ley federal de Normas Razona-bles del Trabajo. Se podrá exceptuar de esta disposición a los empleados que realicen funciones de naturaleza asesorativa, normativa, profesional administrativa o ejecutiva. (Enfasis suplido.)
Sobre las disposiciones aplicables de la Ley Federal de Normas Razonables del Trabajo, véase 29 U.S.C. sec. 207 (Sup. 1995), y Rodríguez Cruz v. Padilla Ayala, supra, pág. 519.
Al igual que bajo la Ley de Personal del Servicio Público de Puerto Rico de 1975, el sistema de personal creado por la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991, mantuvo la jurisdicción apelativa de J.A.S.A.P. Art. 12.002 (21 L.P.R.A. sec. 4552). La designación de este foro como un “organismo apelativo del sistema de administración de personal municipal” presenta una situación excepcional puesto que, como regla general, las instrumentalidades públicas excluidas de la Ley de Personal del Servicio Público de Puerto Rico de 1975 no tienen acceso a J.A.S.A.P. Véase Caballero Fuentes, op. cit., pág. 104.
B. No obstante, concluir que J.A.S.A.P. posee jurisdicción apelativa no es suficiente para disponer del reclamo de los empleados municipales. En ocasiones, tal determinación no pone fin a la controversia en torno al trámite, administrativo o judicial, que se ha de seguir. En el pasado nos hemos expresado en cuanto al problema de determinar cuál es el foro con jurisdicción para resolver *267una controversia. Al determinar si procede acudir a los tribunales o a los órganos administrativos, debemos conside-rar varios aspectos de naturaleza tanto estatutaria como de discreción judicial. En tal sentido se ha desarrollado la doctrina de la jurisdicción primaria. Sobre esta doctrina hemos expresado:
La doctrina de jurisdicción primaria atiende la jurisdicción original para considerar una reclamación. Consiste de dos (2) vertientes: jurisdicción primaria exclusiva y jurisdicción prima-ria concurrente. En la primera, la ley dispone que el organismo administrativo tendrá jurisdicción inicial exclusiva para exami-nar la reclamación. La jurisdicción concurrente se da cuando la ley permite que la reclamación se inicie bien en el foro admi-nistrativo o en el judicial. Paoli Méndez v. Rodríguez, 138 D.P.R. 449, 469 (1995). Véanse: Colón v. Méndez, Depto. Recursos Naturales, 130 D.P.R. 433 (1992). En particular, sobre la jurisdicción de J.A.S.A.P. en reclamaciones surgidas al amparo de la Ley de Personal del Servicio Público de Puerto Rico, véanse: Delgado Rodríguez v. Nazario de Ferrer, 121 D.P.R. 347 (1988); Pierson Muller I v. Feijoó, 106 D.P.R. 838 (1978); Febres v. Feijoó, 106 D.P.R. 676 (1978); Otero Martínez v. Gobernador, 106 D.P.R. 552 (1977).
En Ferrer Rodríguez v. Figueroa, 109 D.P.R. 398 (1980), aclaramos que el verdadero caso en el que aplica la doctrina de jurisdicción primaria es el de jurisdicción concurrente entre el foro administrativo y el judicial. Véase, a manera de ejemplo, nuestra decisión en Gracia Ortiz v. Policía de P.R., 140 D.P.R. 247 (1996). Véase, además, Junta Dir. Cond. Montebello v. Fernández, 136 D.P.R. 223 (1994). Esto es debido a que la doctrina sólo nos ayuda a concluir cuál de las vías, la administrativa o la judicial, se debe seguir en primer término, a pesar de que ambos foros poseen una jurisdicción legal. Es en estos casos que operan las consabidas consideraciones relacionadas con la coordinación de las labores de las agencias y los tribunales, la pericia de la agencia, junto a la prontitud y flexibilidad del trámite administrativo.
Sin embargo, en el caso de autos “[n]o es necesario *268que consideremos la aplicación de la conocida doctrina del Derecho administrativo sobre ‘jurisdicción primaria’ Rovira Palés v. P.R. Telephone Co., 96 D.P.R. 47, 48 (1968). Al igual que en Rovira Palés, supra, la de autos es una con-troversia en que existe jurisdicción exclusiva. Se trata de trn concepto que, aunque guarda relación con el de jurisdic-ción primaria, es distinto en su alcance y naturaleza. 2 Davis, Administrative Law Treatise Sec. 14.1, pág. 272 (3ra ed. 1994). La llamada “jurisdicción exclusiva” ha sido tam-bién denominada “jurisdicción estatutaria”. Se trata de si-tuaciones en que no aplica la doctrina de jurisdicción pri-maria, debido a que la propia ley aclara que no existe la jurisdicción concurrente. En dichos casos, el propio esta-tuto establece una jurisdicción exclusiva. “En el examen y aplicación de la doctrina de jurisdicción primaria es nece-sario tener presente que si el estatuto le confiere la juris-dicción al organismo administrativo, se trata de una juris-dicción estatutaria.” D. Fernández Quiñones, Derecho administrativo y Ley de Procedimiento Administrativo Uniforme, Colombia, Ed. Forum, 1993, pág. 428. Véase Ferretería Matos, Inc. v. P.R. Tel. Co., 110 D.P.R. 153 (1980). En tales casos, no estamos ante una doctrina jurispruden-cial y sí ante un mandato legislativo.
Cuando existe un estatuto que expresamente le confiere la jurisdicción a un órgano administrativo sobre determinado tipo de asuntos, los tribunales quedan privados de toda autoridad para dilucidar el caso en primera instancia. Además, la designación de un foro administrativo con jurisdicción exclusiva es perfectamente compatible con la revisión judicial de la cual puede ser objeto posteriormente la decisión del organismo.
La jurisdicción exclusiva puede ser tanto original como apelativa. Esto es, el legislador puede designar la exclusividad del foro tanto en la etapa inicial de una reclamación, así como para conferirle a una agencia jurisdicción exclusiva para atender en primer lugar la apelación de una *269decisión administrativa. En este sentido podemos hablar de una jurisdicción apelativa exclusiva y una jurisdicción original exclusiva. Ind. Cortinera Inc. v. P.R. Telephone Co., 132 D.P.R. 654 (1993).
En cuanto a la concesión de una jurisdicción apelativa a los órganos administrativos, en Díaz Marín v. Mun. de San Juan, supra, págs. 338-339, expresamos:
En Puerto Rico la Asamblea Legislativa ha utilizado en mu-chas ocasiones los cuerpos o tribunales administrativos a nivel apelativo. Los más conocidos son la Junta de Apelaciones de Construcción, la Comisión Industrial, la Comisión de Investiga-ción, Procesamiento y Apelación (C.I.P.A.), la Junta de Apela-ciones del Sistema de Instrucción Pública, y la Comisión de Querellas Municipales. La creación de estos consejos con pode-res cuasi-judiciales se justifica por varias razones: (1) la expe-riencia y especialización de cada uno; (2) la uniformidad de sus fallos y remedios, y (3) el costo tan bajo de la litigación admi-nistrativa para los afectados. En los tribunales administrativos apelativos, el litigante no necesita representación legal y usual-mente se enfrentan a los asuntos en sus méritos sin enredarse en tecnicismos que entorpecen los procedimientos en los tribunales.
La Comisión de Investigación, Procesamiento y Apela-ción (C.I.P.A.) es un claro ejemplo de un caso de jurisdic-ción apelativa exclusiva. Se trata de un cuerpo apelativo con jurisdicción exclusiva sobre sanciones impuestas por una autoridad nominadora en respuesta a casos de mal uso o abuso de la autoridad por parte de funcionarios de la Rama Ejecutiva que estén autorizados a efectuar arrestos; en particular, los policías. Ley Núm. 32 de 22 de mayo de 1972, según enmendada, 1 L.P.R.A. sec. 172(2) (Sup. 1996). Véase Ortiz Ruiz v. Superintendente Policía, 132 D.P.R. 432 (1993).
Por último, la Exposición de Motivos de la Ley Núm. 23 de 16 de julio de 1992, Leyes de Puerto Rico, pág. 153, la cual enmendó la ley orgánica de la C.I.P.A., es indicativa de que, aun cuando la designación de una jurisdicción ex-clusiva debe ser clara y precisa, el legislador no siempre *270utiliza el término “exclusiva”. Aunque jurisprudencial-mente hemos establecido unos criterios para determinar cuándo estamos ante un caso de jurisdicción exclusiva, en última instancia tal designación es una facultad de la Legislatura. En este sentido, no podemos adoptar una pos-tura tan restrictiva que tenga el efecto de, a través de nuestra función interpretativa, coartar la voluntad del legislador.
El inciso (2) del Art. 2 de la Ley Núm. 32, supra, 1 L.P.R.A. sec. 172(2), dispuso que la C.I.P.A.: “Actuará como cuerpo apelativo para oír y resolver ....” Después, a través de la Ley Núm. 23, supra, 1 L.P.R.A. sec. 172(2) (Sup. 1996) el inciso fue enmendado en los términos siguientes: “La Comisión ... actuará como cuerpo apelativo con juris-dicción exclusiva para oír y resolver apelaciones.” Como vemos, la enmienda de 1992 incorporó la expresión “juris-dicción exclusiva”. ¿Significa esto que previo a la enmienda no existía tal jurisdicción? La respuesta es en la negativa y está expuesta de forma clara y directa en el historial legis-lativo de la medida.
La Exposición de Motivos de la Ley Núm. 23, supra, 1992 Leyes de Puerto Rico 153-155, explica que la inclusión de la frase “jurisdicción exclusiva” tuvo el único objetivo de aclarar cualquier confusión que pudiera existir con el ámbito jurisdiccional de J.A.S.A.P. Expresamente, el legislador afirma que para conferir “jurisdicción exclusiva” a una agencia administrativa no siempre utiliza esos términos. A esos efectos expresa:
Entre los organismos administrativos establecidos por la Asamblea Legislativa se encuentra la Comisión de Investiga-ción, Procesamiento y Apelación, creada por la Ley Núm. 32, de 22 de mayo de 1972, según enmendada, con el fin de establecer un foro exclusivo para apelar todos aquellos casos en que se haya imputado mal uso ....
Aunque la Ley Núm. 32 tuvo la intención de conceder juris-dicción exclusiva a la Comisión de Investigación, Procesamiento *271y Apelación sobre toda determinación de personal de la Policía relacionada a la comisión de faltas a su reglamento, la posterior aprobación de la Ley de Personal del Servicio Público en 1975 creó confusión sobre el ámbito de su autoridad apelativa como resultado de la creación de J.A.S.A.P. Para evitar futuros con-flictos jurisdiccionales entre estos organismos, resulta necesa-rio enmendar la Ley Núm. 32 a los fines de aclarar la jurisdic-ción apelativa de la Comisión de Investigación, Procesamiento y Apelación. (Enfasis suplido.) Leyes de Puerto Rico, supra, págs. 154-155.
A la luz de estas expresiones, consideramos incorrecto que jurisprudencialmente exijamos al legislador la inclu-sión de unas palabras que, si bien despejan dudas, no son condición sine qua non para el reconocimiento de la juris-dicción exclusiva.
Visto lo anterior, procede examinar la disposición esta-tutaria que toca a la controversia de autos. El Art. 12.002 de la Ley de Municipios Autónomos del Estado Libre Aso-ciado de Puerto Rico de 1991, supra, dispone, en lo perti-nente, lo siguiente:
La Junta de Apelaciones del Sistema de Administración de Personal establecida por las sees. 1301 et seq. del Título 3, co-nocidas como “Ley de Personal del Servicio Público”, será el organismo apelativo del sistema de administración de personal municipal. Los procedimientos de reglamentación y adjudica-ción respecto del personal municipal, también estarán sujetos a las sees. 2101 et seq. del Título 3, conocidas como “Ley de Pro-cedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico”. (Enfasis suplido.)
La clara designación de J.A.S.A.P. como organismo apelativo es indicativa de que “el legislador le confió esa facultad específicamente a la agencia”. Fernández Quiñones, op. cit. Concluimos que, a la luz de lo dispuesto en la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991, J.A.S.A.P. posee una jurisdicción exclusiva sobre las reclamaciones de empleados municipales relacionadas con el sistema de personal municipal. De este modo, su jurisdicción se extiende desde los casos reía-*272donados a las áreas esendales del mérito, hasta otras tales como las acciones disciplinarias, los beneficios margina-les y la jornada de trabajo.
Esto no impide que la controversia no pueda ser re-suelta posteriormente en los tribunales. De la determina-ción a la que llegue J.A.S.A.P. podrá acudir el municipio o el empleado en una revisión judicial. Art. 12.027 (21 L.P.R.A. sec. 4577) y Sec. 7.16 (3 L.P.R.A. sec. 1396).
Finalmente, debemos señalar que la reglamentación adoptada por el Municipio de Guaynabo es cónsona con los principios estatutarios expuestos. El Reglamento de Personal adoptado por el Municipio de Guaynabo en 1979, en cumplimiento con lo establecido en la Ley de Personal del Servicio Público de Puerto Rico, dispone todo lo relacio-nado^ los días feriados, las horas extras y la hora de tomar alimentos. Arts. 11 y 13 (3 L.P.R.A. secs. 1561 y 1563). De otro lado, la See. 8.4 reconocía el derecho de apelación ante J.A.S.A.P. En 1987 el reglamento del Municipio sufrió en-miendas, una de las cuales modificó lo relativo al pago de horas extras con el fin de armonizar la sección con lo dis-puesto en la Ley Federal de Normas Razonables del Trabajo. En cambio, las disposiciones concernientes a los procedimientos apelativos permanecieron inalteradas, y bajo dicho reglamento, J.A.S.A.P. es todavía el foro al cual se debe acudir para impugnar las actuaciones del Munici-pio relacionadas al sistema de personal.
En el caso de autos, los empleados del Municipio recla-maban el pago del trabajo realizado durante horas extras, días feriados y períodos de tomar alimentos. Su reclamo concierne a la prestación de servicios en exceso de su jor-nada de trabajo. 21 L.P.R.A. see. 4571. Claramente es un asunto relacionado al sistema de personal municipal que la Legislatura quiso que J.A.S.A.P. resolviera de forma exclusiva. Concluimos que dicha entidad es el organismo apelativo designado por mandato de ley para atender el *273presente reclamo de los empleados municipales de Guaynabo.
IV
No obstante lo anterior, el tribunal de instancia declinó trasladar el caso a J.A.S.A.P. en vista de que la reclama-ción se había realizado al amparo del procedimiento suma-rio establecido por la Ley Núm. 2, supra. Según la resolu-ción de instancia, la jurisprudencia es clara con respecto a la importancia de promover el carácter sumario de los pro-cedimientos de reclamación de salarios. Simultáneamente, el tribunal determinó que la remisión de los procedimien-tos de autos a J.A.S.A.P. iba a tener el efecto de dilatar excesivamente el trámite de la reclamación. Según dicho foro, este es el tipo de dilación que justifica que se releve al peticionario de tener que agotar los remedios admin-istrativos. See. 4.3 de la Ley de Procedimiento Administra-tivo Uniforme del Estado Libre Asociado de Puerto Rico, 3 L.P.R.A. see. 2173. Amparado en dicho precepto de ley y en los propósitos que inspiraron la citada Ley Núm. 2, el tribunal entendió que nuestro ordenamiento legal le requería darle curso judicial a la querella y denegar, por lo tanto, el traslado. El razonamiento antes expuesto es defectuoso. No existe fundamento alguno para preterir el trámite administrativo. La jurisdicción exclusiva de J.A.S.A.P. no choca con el carácter sumario de la Ley Núm. 2, supra.
En primer lugar, por tratarse de un caso de jurisdicción exclusiva del foro administrativo, no aplica la doctrina del agotamiento de los recursos administrativos ni sus excepciones. Recordemos que dicha doctrina, incorporada a nivel estatutario a través de la See. 4.3 de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico, supra, atañe a la etapa dentro del procedimiento administrativo en la cual los tribunales de-*274ben intervenir y ejercer su función revisara. Colón Ventura v. Méndez, supra; Aguilú Delgado v. P.R. Parking System, 122 D.P.R. 261, 266 (1988). “El agotamiento presenta una situación en la que alguna acción administrativa ha co-menzado, pero aún no ha finalizado.” (Traducción nuestra.) B. Schwartz, Administrative Law, 3ra ed., Boston, Ed. Little, Brown and Co., 1991, Sec. 8.26, pág. 525. El caso de autos trata, en cambio, sobre cuál foro ostenta la jurisdic-ción original para resolver el reclamo. Nuestra función ad-judicativa se limita a determinar dónde se debió presentar en primer lugar la reclamación.
En segundo lugar, no se ha demostrado la existencia de un agravio de patente intensidad a un derecho garantizado constitucionalmente, excepción reconocida por la jurisprudencia para obviar el cauce administrativo. Véanse: Gracia Ortiz v. Policía de P.R., supra; Paoli Méndez v. Rodríguez, supra; Rivera v. Depto. de Servicios Sociales, 132 D.P.R. 240 (1992); Mercado Vega v. U.P.R., 128 D.P.R. 273 (1991); Delgado Rodríguez v. Nazario de Ferrer, supra, págs. 356-357.
No cabe duda de que la Ley Núm. 2, supra, es un mecanismo procesal de suma importancia, que es producto de una sana política pública que busca “diligencia y prontitud en la tramitación judicial de las reclamaciones laborales”. (Enfasis suprimido.) Mercado Cintrón v. Zeta Com., Inc., 135 D.P.R. 737 (1994). No obstante —y tal como expusimos en dicho caso— es un mecanismo predicado en la existencia de un procedimiento judicial. En este caso, puesto que el foro administrativo es el encargado de dilucidar la reclamación, ella no podía incoarse al amparo del procedimiento dispuesto en la citada Ley Núm. 2. El tribunal erró al tomar en consideración los principios que informan ese procedimiento sumario.
Además, no podemos pasar por alto que el procedimiento sumario dispuesto por la Ley Núm. 2, supra, está *275previsto para casos de reclamaciones laborales de benefi-cios o derechos de los empleados del sector privado. La pro-pia ley define “obrero” como “todo trabajador manual, de cualquier sexo y a aquellas personas naturales que estu-vieren empleadas en servicios u ocupaciones domésticas”, mientras que “empleado” es, en su sentido amplio, “toda clase de artesano, empleado o dependiente de comercio o industria”. Sec. 2 de la Ley Núm. 2, supra, 32 L.P.R.A. sec. 3119. Las definiciones del estatuto no incluyen a los em-pleados municipales.
V
Vistas las normas pertinentes en relación con el sistema de personal municipal aplicables al caso de autos, resolve-mos que J.A.S.A.P. es el foro con jurisdicción exclusiva so-bre la reclamación de ambos empleados municipales. Cf. First Fed. Savs. v. Asoc. de Condómines, 114 D.P.R. 426, 434 (1983). El tribunal de instancia se equivocó al denegar la desestimación.
Por los fundamentos antes expuestos, se dictará senten-cia en la que se revoquen las resoluciones recurridas y se declaren con lugar las mociones de desestimación presenta-das por el Municipio de Guaynabo. Se desestiman, por lo tanto, las demandas presentadas por los empleados. Sin embargo, somos conscientes de que por primera vez nos ex-presamos sobre la jurisdicción exclusiva de J.A.S.A.P. en este tipo de caso. Por consideraciones de equidad, se ordena al Tribunal de Primera Instancia, Sala Superior de Baya-món, la remisión inmediata de ambas reclamaciones a la Junta de Apelaciones del Sistema de Administración de Personal para que disponga de la reclamación según pro-ceda en derecho.
*276El Juez Asociado Señor Fuster Berlingeri emitió una opinión disidente, a la cual se unió el Juez Asociado Señor Negrón García.